— Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered February 14, 1985, convicting him of rape in the first degree and sodomy in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain identification testimony.
Ordered that the judgment is affirmed.
The defendant’s claim on appeal that the complainant chose him out of a lineup because he was wearing distinctive clothing was not raised before the hearing court and is therefore not preserved for our review (see, People v Rogers, 135 AD2d 588, lv denied 71 NY2d 902). In any event, based upon our review of the record, we find that the hearing court properly determined that the lineup was not unduly suggestive.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
In addition, we find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
*727We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mangano, J. P., Lawrence, Kooper and Sullivan, JJ., concur.